Sup. Ct. N. C. [Certiorari granted, 419 TJ. S. 963.  ] Petitioner *905in this case was sentenced to death. Imposition and carrying out of the death penalty in this case constitute cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Woodson v. North Carolina, ante, p. 280. Judgment vacated insofar as it leaves undisturbed the death penalty imposed, and case remanded to the Supreme Court of North Carolina for further proceedings.
Anthony G. Amsterdam argued the cause for petitioner. With him on the brief were Jack Greenberg, James M. Nabrit III, Adam Stein, and Charles L. Bector.
Jean A. Benoy, Deputy Attorney General of North Carolina, argued the cause for respondent. With him on the brief was Rufus L. Edmisten, Attorney General.
Solicitor General Bork argued the cause for the United States as amicus curiae. With him on the brief were Acting Assistant Attorney General Keeney, Deputy Solicitor General Randolph, Jerome M. Feit, and Harvey M. Stone.
Briefs of amici curiae were filed by Evelle J. Younger, Attorney General, Jack R. Winkler, Chief Assistant Attorney General, and William E. James, Assistant Attorney General, for the State of California; by Vernon B. Romney, Attorney General, for the State of Utah; by John J. Abt for the National Alliance Against Racist and Political Repression; by Chevene B. King for the National Conference of Black Lawyers; and by Richard A. Heim.